NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO LEMUS-GUZMAN,                             No.    16-73435

                Petitioner,                     Agency No. A206-358-501

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**


Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Mario Lemus-Guzman, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371
F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Lemus-Guzman failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and

crime in petitioner’s home country insufficient to meet standard for CAT relief).

The record does not support Lemus-Guzman’s contentions that the agency applied

an incorrect legal analysis or otherwise erred in its consideration of his CAT claim.

      PETITION FOR REVIEW DENIED.




                                          2